[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff seeks to reargue the above-entitled case wherein the court entered judgment in favor of the defendant plus costs on May 22, 2002. The court had found that the plaintiff failed to prove its damages and the court is of the same opinion after reargument.
Nevertheless, the defendant concedes he was liable. Under these circumstances, the plaintiff is entitled to nominal damages in the amount of $100 plus costs; Grey v. Coastal States Holding Co., 22 Conn. App. 497,566 (1990); and the court's memorandum of decision of May 22, 2002 is amended to provide judgment in favor of the plaintiff with an award of nominal damages in the amount of $100 plus costs.
Robert I. Berdon, Judge Trial Referee CT Page 9947